Citation Nr: 1144379	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  04-07 523A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an effective date prior to August 30, 2001, for the assignment of a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an extraschedular rating in excess of 70 percent for PTSD.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to December 1969.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The increased rating issue was originally before the Board on appeal from a March 2003 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that continued a 30 percent rating for PTSD.  The Veteran's claims file was subsequently transferred to the Cleveland, Ohio RO.  A January 2004 Decision Review Officer (DRO) decision of the Cleveland RO increased the rating to 50 percent, effective from December 3, 2001.  The Veteran continued to express disagreement with the 50 percent rating and also disagreed with the effective date assigned.  In July 2008, a Travel Board hearing was held before the undersigned.  A transcript of this hearing is associated with the Veteran's claims file.  In a decision issued in December 2008, the Board granted a 70 percent rating for the Veteran's PTSD, effective from (the earlier effective date of) August 30, 2001, and denied an effective date prior to August 30, 2001, for the assignment of a rating in excess of 30 percent for that disability.  The Veteran appealed that decision to the Court (where he was represented by an attorney, Sandra E. Booth, Esq.; that representation did not extend beyond the Court's remand).  In May 2011, the Court issued a mandate that vacated the December 2008 Board decision and remanded the matters on appeal for readjudication consistent with the instructions outlined in its February 2011 memorandum decision.  

As noted above, the Board's December 2008 decision awarded the Veteran a 70 percent rating for his PTSD, effective from August 30, 2001.  It also noted that in July 2008 he had submitted a claim seeking a total disability rating based on individual unemployability due to service-connected disability (TDIU), and referred such matter to the RO for appropriate action.  In the Veteran's appeal to the Court, he did not disagree with the schedular rating assigned by the Board.  Instead, he argued that the Board erred by not considering whether he warranted a still higher rating for his PTSD based on an extraschedular basis and by "refusing" to determine whether he was entitled to TDIU.  In its February 2011 memorandum decision, the Court agreed that the Board "should have addressed the potential applicability of extraschedular consideration under 38 C.F.R. § 3.321."  Accordingly, his increased rating claim has been recharacterized to reflect that consideration for an extraschedular rating remains on appeal.  As for his claim for TDIU, the Court stated it was "not persuaded that the Board committed any error in referring the issue of TDIU to the RO."  Accordingly, the Board again refers the Veteran's claim for TDIU to the RO for their initial adjudication.  

The matter of entitlement to an effective date prior to August 30, 2001, for the assignment of a rating in excess of 30 percent for PTSD is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDING OF FACT

All symptoms and associated impairment of the Veteran's PTSD are encompassed by the criteria for the schedular 70 percent rating assigned from August 30, 2001; an exceptional or unusual disability picture rendering the application of the regular schedular standards impractical is not shown.


CONCLUSION OF LAW

Referral of the matter of the rating for the Veteran's PTSD for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.126, 4.130, Diagnostic Code (Code) 9411 (2011).








REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The matter of the schedular rating for the Veteran's PTSD was decided by the December 2008 Board decision (now final as to that matter).  Therefore, the question of whether he received the proper "generic" notice required in claims for increase is now moot.  A February 2004 statement of the case (SOC) and July 2008 letter provided the Veteran with notice regarding the criteria for an extraschedular rating.  Supplemental SOCs (SSOCs) in July 2005, August 2005, March 2006, and in June 2007 readjudicated the matter.  The Veteran has not alleged that notice in this case was less than adequate.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records (to include records from the Social Security Administration (SSA)) have been secured.  The RO also arranged for VA psychiatric examinations in December 2002, November 2003, and January 2006.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims. 
B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating (From August 30, 2001), on an Extraschedular Basis

As was noted in the Introduction, the Board's December 2008 decision decided the matter of the schedular rating for PTSD, and the Veteran has not disagreed with that decision.  The appeal is now limited to the matter of entitlement to an extraschedular rating.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  To accord justice in the exceptional case where the assigned schedular evaluation is found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1); see Brambley v. Principi, 17 Vet. App. 20, 23 (2003) ( "[e]xtraschedular rating consideration is a component of the appellant's claim for an increased rating").  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's VA treatment records show that from July 2001 to September 2005 he complained frequently of his PTSD symptoms interfering with his employment.  He described having problems with his short-term memory and his ability to concentrate/focus.  This interfered with his job performance, as it caused him to commit errors at work and required him to take twice as long as an average person to complete tasks.  He also worried about his exaggerated startled responses in the workplace setting, was stressed by the demands of his job, and stated he could not work a regular workload as his errors on the job tended to increase the more hours he worked.  In addition to the foregoing, the Veteran's VA treatment records show that through the years, he became more isolative as a result of psychiatric symptoms, which added to the anxiety he felt towards his work.  He noted on many occasions that the only reason he had not been fired from his job was because he worked for a friend, who treated him leniently because of his PTSD symptoms, and that he doubted he would be able to work full time for any other employer.

The Veteran's VA examinations in December 2002 and in November 2003 corroborate that he had serious PTSD symptoms (see December 2002 VA examination report) which rendered him "very impaired" in his ability to work (see November 2003 VA examination report).  In January 2003, the Veteran's employer, R.M.F., Jr., submitted a statement wherein he noted that the Veteran had already missed twelve days of work within the first quarter of 2003, and that his weekly attendance was less than full-time.  He noted that if the Veteran was not a friend, he would be discharged.  In May 2005, the business manager for the Veteran's employer submitted a statement wherein she observed that for the past year and a half, the Veteran had become increasingly impaired physically and psychologically such that he was unable to work full-time and worked only "VERY" part-time.  She also noted that he no longer received paid sick or vacation time, and that if he had not been a friend of the owner, he would have been discharged from his job already.  

VA treatment records from this time period also document that the Veteran reported having all his benefits taken away from him at work because of his frequent absences.  While his employer (i.e., his friend) was willing to tolerate his erratic attendance, he was no longer willing to pay him if he was not at work.  See February 2005 to May 2005 VA treatment records.  

In October 2005, the Veteran reported that he had been let go from his job as his employer could no longer deal with him.  He became increasingly isolative after this, such that his psychologist encouraged him to deal with his feelings and then seek new employment as it would not be good for him to be alone all the time.  From December 2005 to March 2006, and on January 2006 VA examination, the Veteran discussed applying for at least one job a week, but reported he was not having any success in securing a new position.  He noted that his PTSD symptoms (which included hypervigilance, sleep disturbances, frequent nightmares, and recurrent flashbacks to stressful events in Vietnam) had increased such that he no longer wanted to leave the house and got very anxious whenever he thought about having to go out to look for a job.  In June 2006, the Veteran filed for SSA disability benefits after realizing he could not meet the demands of an everyday work schedule.  SSA records show that in August 2006, the Veteran was determined to be totally disabled as of October 2005 as a result of his "affective disorders."  

Under Thun, the initial analysis in the matter of whether referral for extraschedular consideration is warranted requires a comparison between the symptoms shown and the schedular criteria for rating the disability.  In this case, comparing the Veteran's PTSD disability level and symptomatology to the rating schedule, it is clear that the symptoms and the degree of disability shown throughout the entire appeal period under consideration is encompassed entirely by the schedular criteria for a 70 percent rating.  The Veteran and his representative have not identified and/or cited to any symptoms that are not reflected in the schedular criteria.  Therefore, the Board finds that the schedular criteria are adequate (and referral for extraschedular consideration is not necessary).

While the analysis needs not proceed any further, the Board does acknowledge that the evidence suggests that the Veteran's PTSD has interfered with his employability.  Ordinarily, this is a criterion for finding that a claimant's level of disability and symptomatology may not be contemplated by the rating schedule; however, the schedule of ratings for mental disorders, which includes PTSD, is one that specifically contemplates a claimaint's ability to function in occupational settings.  See 38 C.F.R. § 4.126 (When evaluating a mental disorder, the rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment) (emphasis added).  In this regard, the Board finds that the Veteran's difficulty in adapting to stressful circumstances (including work or a worklike setting) and his inability to establish and maintain effective relationships is wholly contemplated by his currently assigned schedular rating, and does not represent an exceptional or unusual disability picture that requires referral for extraschedular consideration.  See 38 C.F.R. § 4.130, Code 9411 (A 70 percent rating is warranted where the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood).  [The Board notes that the matter of entitlement to a TDIU rating has been raised by the evidence of record (and claimed by the Veteran).  As stated in the Introduction, such matter is referred to the RO for initial adjudication.]  


ORDER

The appeal seeking referral of the matter of entitlement to a rating in excess of 70 percent for PTSD for extraschedular consideration is denied. 
REMAND

The Veteran seeks an effective date prior to August 30, 2001, for the assignment of a rating in excess of 30 percent for his PSTD.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997) (When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  The report of an examination or hospitalization may constitute an informal claim for increase when the report relates to examination or treatment of a disability for which service connection has been previously been established.  38 C.F.R. § 3.157(b)(1).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran's original claim of service connection for PTSD was received on January 20, 1993.  Initially denied, it was granted by an August 2001 rating decision (and the PTSD was rated 30 percent, effective January 20, 1993 (date of claim)0.  In a statement received in November 2001, the Veteran stated:

I am asking for my claim file under the Freedom of Information Act.  

Please send me a copy of my entire claim file.  I want to appeal the rating decision of August 30, 2001.

This is not a Notice of Disagreement for appeal purposes at this point.  I just want my entire claim file so I can perfect my claim, that will result in an appeal.

A copy of the Veteran's claims file was forwarded to him for his review.

A statement from the Veteran with the heading "Request Increase" was received in June 2002.  He stated, "I request an increase in my service connected PTSD as it has increased in severity.  My condition has so greatly increased that at times I can hardly function as a result.  I am seen by the Columbus [VA Outpatient Clinic], please obtain those records to well ground my claim."

In July 2002, the RO notified the Veteran that they had received his recently filed "claim for an increase in service connected disability compensation benefits for [PTSD]," and advised him of what evidence and/or information he needed to submit to substantiate such a claim.

In a March 2003 rating decision, the RO denied the Veteran's claim for an "increased evaluation that was received [in June 2002]," and continued a 30 percent rating for his PTSD.  The Veteran filed an NOD that was received in June 2003; he stated he disagreed with the rating decisions dated August 2001 and March 2003.  In a July 2003 letter, the Veteran was advised that his June 2003 statement had been accepted as an NOD with the March 2003 rating decision, but that it was not valid as to the August 2001 rating decision.  The RO explained, "You were notified of [the August 2001 rating decision] by our letter of September 12, 2001.  That letter included a statement of your appeal rights.  Under the applicable regulation a Notice of Disagreement must be received within one year of the date of notification of our decision."

In response to the Veteran's timely appeal of the March 2003 rating decision, a January 2004 DRO decision granted him a 50 percent rating for his PTSD, effective December 3, 2001 (the date an increased evaluation was found warranted by the evidence of record).  The Veteran filed an NOD with the effective date assigned, and argued that the rating should have been effective from January 1993.  He also argued he was entitled to a still higher rating for his PTSD, and this was accepted as a substantive appeal as to the matter of the rating assigned for the Veteran's PTSD.

In December 2004, the RO issued an SOC in the matter of entitlement to an earlier effective date for the 50 percent fating for PTSD, and advised the Veteran of the provisions of 38 C.F.R. § 3.400.  It was explained that although the claim for increase was received on June 28, 2002, the medical evidence of record showed that the PTSD increased in severity on December 3, 2001.  As this fell within the one year period prior to his June 28, 2002 claim for increase, the 50 percent rating was made effective from that date.  The Veteran perfected his appeal with a February 2005 VA Form 9, substantive appeal.

In July 2005, the RO issued an SSOC in the matter of the rating assigned for his PTSD.  The Veteran was again advised of the provisions of 38 C.F.R. § 3.400, and that the RO considered his claim to have been filed on June 28, 2002.

In its December 2008 decision, the Board noted that although the Veteran testified at the July 2008 Travel Board hearing that he had submitted an NOD with the August 2001 rating decision, a close review of the claims file did not uncover a timely NOD with that rating decision.  The Board stated that the Veteran's November 2001 correspondence was specifically characterized as "not a notice of disagreement for appeal purposes at this point"; therefore, it could not be construed as such.  Because the Veteran did not timely appeal the August 2001 rating decision, it was now final and was not subject to revision in the absence of clear and unmistakable error in the decision.  The Veteran was thus precluded from an effective date of January 20, 1993.

The Board then explained that the earliest document in the claims file after the August 2001 rating decision that could be construed as a formal or informal claim for an increased rating for PTSD was the Veteran's correspondence received on June 28, 2002.  Under the governing law and regulations, the Board was required to review the evidence dating back to June 28, 2001 to determine the "earliest date as of which," within the year prior to the claim, an increase in disability was factually ascertainable.  However, as the August 30, 2001 rating decision was final, the earliest possible effective date available to the Veteran for a rating in excess of 30 percent was August 30, 2001.  The Board subsequently determined that the Veteran's PTSD warranted a 70 percent rating from that date.

In his appeal to the Court, the Veteran argued that the Board erred in not finding that his November 2001 correspondence was a valid NOD.  He also argued in the alternative, in case the November 2001 statement was not found to be a valid NOD, that the Board failed to consider whether he was entitled to an earlier effective date under 38 C.F.R. § 3.156(b).  Regarding the November 2001 correspondence, the Court concluded that the "Board did not err in determining that the November 2001 statement did not constitute an NOD."  See March 2011 memorandum decision.  That is the "law of the case" on that question, and that question does not require further consideration.  

Regarding the matter of an earlier effective date under 38 C.F.R. § 3.156(b), in argument before the Court, the Veteran asserted that VA erred by not considering the applicability of 38 C.F.R. § 3.156(b), in relation to his June 2002 statement and any pertinent VA treatment records that were constructively of record under Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Court has consistently held that when a statement is submitted within one year of a rating decision, even if it is not found to be a valid NOD with that prior rating decision, that "does not end the inquiry" as the statement (and any other submissions received within one year of the rating decision) must be examined to determine whether it includes the submission of new and material evidence.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  This is because "38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate[s] back to the original claim."  Id. at 251-52; see also Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011); Muehl v. West, 13 Vet. App. 159, 160-61 (1999).  Accordingly, the Court has remanded the Veteran's claim for the Board to consider whether the Veteran was entitled to an earlier effective date under 38 C.F.R. § 3.156(b).  

Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the definition for the phrase "new and material" contained in 38 C.F.R. § 3.156(a) applies to 38 C.F.R. § 3.156(b).  Id. at 1304.  Thus, "new" evidence means existing evidence not previously submitted to agency decisionmakers, and "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Pursuant to the Court's instructions, the Board has reviewed the Veteran's June 2002 submission to determine whether new and material evidence was submitted, such that a readjudication of the August 2001 rating decision (encompassing the further submission) would be required.  The Veteran's June 2002 correspondence stated, "I request an increase in my service connected PTSD as it has increased in severity.  My condition has so greatly increased that at time I can hardly function as a result.  I am seen by the Columbus VAOPC, please obtain those records to well ground my claim."

The RO secured the treatment records identified; they include records from July 26, 2001 to December 2002.  Upon review of these records, the Board finds that they are "new" as they were not previously associated with the record, and considered.  They are also "material" in that they relate to the severity of symptoms of the Veteran's PTSD; thus they have bearing on the matter adjudicated in the August 2001 rating decision (i.e., the rating to be assigned for the Veteran's PTSD from his date of claim up to the date of the rating decision).  Accordingly, the matter of an effective date prior to August 20, 2001, for the assignment of a rating in excess of 30 percent for PTSD must be remanded for the RO to determine (in the first instance) whether revision of its August 2001 rating decision (based on the additional evidence received in the year following that decision) is necessary.  [Notably, the Court has held that "staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).]

Accordingly, the case is REMANDED for the following:

In accordance with 38 C.F.R. § 3.156(b), and pursuant to the foregoing explanation, the RO should review the Veteran's July 26, 2001 to December 2002 VA treatment records, and re-adjudicate the claim to determine whether revision of the August 2001 rating decision is necessary (i.e., determine whether the Veteran's PSTD warrants a rating in excess of 30 percent prior to August 20, 2001).  If the Veteran's claim is denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the Court as expressed in its memorandum decision, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


